Citation Nr: 0324641	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
rectum (claimed as colon cancer).

2.  Entitlement to service connection for a respiratory 
condition.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 11 to July 3, 1945, 
in oceangoing service with the American Merchant Marine.

This appeal came to the Board of Veterans' Appeals (Board) 
from July 1998 and later RO rating decisions that denied 
service connection for carcinoma of the rectum as not well 
grounded and denied service connection for a respiratory 
disease on the merits.  In a September 2001 decision, the 
Board denied the appeal for service connection for carcinoma 
of the rectum and a respiratory disease.

The veteran appealed the September 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and he appointed Francis M. Jackson, attorney, to represent 
him before VA and the Court.  In a January 2003 order, the 
Court granted a December 2002 joint motion from the parties 
to vacate and remand the September 2001 Board decision for 
readjudication.  Thereafter, the case was returned to the 
Board.

In a May 2003 letter, the Board notified the veteran's 
attorney of his right to submit additional argument and/or 
evidence.  Subsequently, additional argument and evidence was 
received from the attorney.


REMAND

Copies of the December 2002 joint motion from the parties, 
the January 2003 Court order, and the evidence and argument 
received from the veteran's attorney in 2003 have been placed 
in the veteran's claims folder.  After review of the record 
and Court instructions, it is the determination of the Board 
that additional development and adjudicative action is 
required by the RO.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  There is additional VA 
duty to assist the veteran in the development of his claims 
as noted in the December 2002 joint motion from the parties.

In an asbestos questionnaire received in January 1998, the 
veteran reported being told by Dr. Bossner of the VA Medical 
Center (VAMC) in Togus, Maine, at the time of surgery in 1995 
that his colon cancer was the direct result of exposure to 
asbestos.  A report from Dr. Bossner clarifying this alleged 
statement was not obtained.  This information is relevant to 
the veteran's claim for service connection for carcinoma of 
the rectum and a report from Dr. Bossner should now be 
obtained.

A private medical report dated in August 2003 links the 
veteran's chronic obstructive pulmonary disease (COPD) to 
exposure to asbestos in service.  In view of this evidence, 
an addendum should be obtained from the physician who 
conducted the November 1999 VA examination of the veteran or 
an appropriate substitute that contains an opinion as to 
whether it is at least as likely as not that the veteran's 
COPD is related to the veteran's exposure to asbestos during 
his oceangoing service in the American Merchant Marine from 
May 11 to July 3, 1945.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
needed to substantiate his claims for 
service connection for carcinoma of the 
rectum and a respiratory condition.  This 
notice should advise the veteran of the 
evidence that he must submit and of the 
evidence VA will attempt to obtain.

2.  The RO should obtain a report from 
Dr. Bossner of the Togus VAMC regarding 
his alleged statement linking the 
veteran's colon cancer to exposure to 
asbestos.  The physician should be asked 
to express an opinion as to whether it is 
at least as likely as not that the 
veteran's carcinoma of the rectum and 
respiratory disease are the result of 
exposure to asbestos during oceangoing 
service in the American Merchant Marine 
from May 11 to July 3, 1945.  The 
examiner should support the opinion by 
discussing medical principles as applied 
to specific evidence in the veteran's 
case.

3.  The claims folder should be sent to 
the examiner who conducted the November 
1999 VA examination of the veteran or to 
an appropriate substitute for the 
preparation of an addendum to the report 
of this examination that includes an 
opinion as to whether it is at least as 
likely as not that the veteran's COPD is 
related to oceangoing service in the 
American Merchant Marine from May 11 to 
July 3, 1945.  The examiner should 
support the opinion by discussing medical 
principles as applied to the evidence in 
the veteran's case, including the August 
2003 private medical report.

4.  After the above development, the RO 
should review the claims for service 
connection for carcinoma of the rectum 
and a respiratory condition.  If action 
is adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his attorney.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




